Exhibit 10.9

 

FORM OF LOCK-UP AGREEMENT

 

 

October 29, 2013

 

 

Blue Capital Reinsurance Holdings Ltd.

 

Deutsche Bank Securities Inc.
Barclays Capital Inc.
UBS Securities LLC

 

As Representatives of the
Several Underwriters

 

c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005

 

c/o Barclays Capital Inc.
745 7th Avenue
New York, New York 10019

 

c/o UBS Securities LLC
299 Park Avenue
New York, New York 10171

 

Ladies and Gentlemen:

 

The undersigned understands that Deutsche Bank Securities Inc., Barclays Capital
Inc. and UBS Securities LLC as representatives (the “Representatives”) of the
several underwriters (the “Underwriters”), propose to enter into an Underwriting
Agreement (the “Underwriting Agreement”) with Blue Capital Reinsurance Holdings
Ltd. (the “Company”), providing for the public offering by the Underwriters,
including the Representatives, of common shares, par value $1.00 per share (the
“Common Shares”), of the Company (the “Public Offering”).

 

To induce the Underwriters that may participate in the Public Offering to
continue their efforts in connection with the Public Offering, the undersigned
agrees that, without the prior written consent of the Representatives, the
undersigned will not, directly or indirectly, offer, sell, pledge, contract to
sell (including any short sale), grant any option to purchase or otherwise
dispose of any Common Shares (including, without limitation, Common Shares of
the Company which may be deemed to be beneficially owned by the undersigned
currently or hereafter in accordance with the rules and regulations of the
Securities and Exchange Commission (the “Commission”), Common Shares which may
be issued upon exercise of a stock option or warrant and any other security
convertible into or exchangeable for Common Shares) or enter

 

--------------------------------------------------------------------------------


 

into any Hedging Transaction (as defined below) relating to the Common Shares
(each of the foregoing referred to as a “Disposition”) during the period
specified in the following paragraph (the “Lock-Up Period”).  The foregoing
restriction is expressly intended to preclude the undersigned from engaging in
any Hedging Transaction or other transaction which is designed to or reasonably
expected to lead to or result in a Disposition during the Lock-Up Period even if
the securities would be disposed of by someone other than the undersigned. 
“Hedging Transaction” means any short sale (whether or not against the box) or
any purchase, sale or grant of any right (including, without limitation, any put
or call option) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Common Shares.

 

The initial Lock-Up Period will commence on the date hereof and continue until,
and include, the date that is 180 days after the date of the final prospectus
relating to the Public Offering (the “Initial Lock-Up Period”); provided,
however, that, in the event the Company ceases to be an Emerging Growth Company
(as defined in the Underwriting Agreement) on or prior to the expiration of the
Initial Lock-Up Period, if (1) during the last 17 days of the Initial Lock-Up
Period, (A) the Company releases earnings results or (B) material news or a
material event relating to the Company occurs, or (2) prior to the expiration of
the Initial Lock-Up Period, the Company announces that it will release earnings
results during the 16-day period following the last day of the Initial Lock-Up
Period, then in each case the Lock-Up Period will be extended until the
expiration of the 18-day period beginning on the date of the release of the
earnings results or the occurrence of material news or a material event relating
to the Company, as the case may be, unless the Representatives waive, in
writing, such extension.

 

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this agreement during the period
from the date of this agreement to and including the 34th day following the
expiration of the Initial Lock-Up Period, it will give notice thereof to the
Company and will not consummate such transaction or take any such action unless
it has received written confirmation from the Company that the Lock-Up Period
(as may have been extended pursuant to the previous paragraph) has expired.

 

Notwithstanding the foregoing, the undersigned may transfer any or all of the
Common Shares or other Company securities if the transfer does not trigger any
filing or reporting requirement or obligation or result in any other voluntary
or mandatory public disclosure, including but not limited to Form 4 of
Section 16 of the Securities Exchange Act of 1934, as amended, and is (i) by
gift, will or intestacy, (ii) by distribution to partners, members or
shareholders of the undersigned or (iii) to any immediate family members of the
undersigned or any trust for the direct or indirect benefit of the undersigned
or any immediate family member of the undersigned (for purposes of this
agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin); provided, however, it shall be a
condition to the transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the securities subject to the provisions
of this Lock-Up Agreement.

 

Furthermore, the undersigned may, if permitted by the Company, establish a
written trading plan meeting the requirements of Rule 10b5-1 under the Exchange
Act; provided that no transfers occur under such plan prior to the 34th day
following the expiration of the Initial Lock-Up Period.

 

2

--------------------------------------------------------------------------------


 

If the undersigned is an officer or director of the Company, (i) the
Representatives agree that, at least three business days before the effective
date of any release or waiver of the foregoing restrictions in connection with a
transfer of Common Shares, they will notify the Company of the impending release
or waiver, and (ii) the Company has agreed or will agree in the Underwriting
Agreement to announce the impending release or waiver by press release through a
major news service at least two business days before the effective date of the
release or waiver.  Any release or waiver granted by the Representatives
hereunder to any such officer or director shall only be effective two business
days after the publication date of such press release.  The provisions of this
paragraph will not apply if (a) the release or waiver is effected solely to
permit a transfer not for consideration and (b) the transferee has agreed in
writing to be bound by the same terms described in this letter to the extent and
for the duration that such terms remain in effect at the time of the transfer.

 

The undersigned agrees that the Company may, and that the undersigned will,
(i) with respect to any Common Shares or other Company securities for which the
undersigned is the record holder, cause the transfer agent for the Company to
note stop transfer instructions with respect to such securities on the transfer
books and records of the Company and (ii) with respect to any Common Shares or
other Company securities for which the undersigned is the beneficial holder but
not the record holder, cause the record holder of such securities to cause the
transfer agent for the Company to note stop transfer instructions with respect
to such securities on the transfer books and records of the Company.

 

The undersigned hereby agrees that, to the extent that the terms of this Lock-Up
Agreement conflict with or are in any way inconsistent with any registration
rights agreement to which the undersigned and the Company may be a party, this
Lock-Up Agreement supersedes such registration rights agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement.  All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors and assigns of the undersigned.

 

Notwithstanding anything herein to the contrary, if the closing of the Public
Offering has not occurred prior to July 28, 2014, this agreement shall be of no
further force or effect.

 

3

--------------------------------------------------------------------------------